Citation Nr: 1025810	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to December 
1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In August 2008, the appellant and his spouse testified before a 
Hearing Officer at the RO and in March 2010, they testified at a 
Board hearing there.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As set forth below, a remand is necessary with respect to the 
issues of entitlement to service connection for a left leg 
disability, a cervical spine disability, a left shoulder 
disability, and residuals of head trauma.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a left 
leg disability.  Although he was notified of the RO's decision 
and his appellate rights, he did not perfect an appeal within the 
applicable time period.

2.  In October 2006, the appellant sought reopening of his claim 
of service connection for a left leg disability.

3.  Evidence received since the final April 2004 rating decision 
denying service connection for a left leg disability relates to 
an unestablished fact necessary to substantiate the claim and, 
when the credibility of such evidence is presumed, raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which denied service 
connection for a left leg disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a left leg 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error with 
respect to the issue adjudicated in this decision.


Background

The appellant's service treatment records show that in April 
1957, he was hospitalized after he was involved in a motorcycle 
accident.  On admission, the appellant was noted to have a 
traumatic hematoma of the left leg.  X-ray studies of the left 
leg and skull were performed during the course of 
hospitalization.  There were no significant abnormalities found 
on either study.  The appellant was treated conservatively with 
bed rest and application of heat to the involved area of his leg.  
Approximately two weeks later, an incision and drainage of the 
hematoma was performed.  There was a gradual clearing of 
symptoms.  In May 1957, twenty-five days after admission, the 
appellant was discharged to duty.  The diagnosis on discharge was 
hematoma, traumatic, left leg.  No other pertinent complaints or 
abnormalities were recorded.  

The record on appeal also includes a line of duty determination 
describing the circumstances of the in-service motorcycle 
accident.  The report noted that when the appellant was first 
seen by a medical officer in April 1957, he was noted to have 
superficial scalp lacerations and multi-limb abrasions and 
contusions.  

At the appellant's November 1957 military discharge medical 
examination, his head, neck, spine, upper and lower extremities, 
and musculoskeletal system were determined to be normal.  

In September 1958, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for residuals of a left leg injury.  His application 
is silent for any mention of residuals of injuries to the head, 
cervical spine, or shoulders.  

In connection with his claim, the appellant was scheduled for a 
VA medical examination, but he failed to report without 
explanation.  In an October 1958 letter, the RO notified the 
appellant that his claim had therefore been disallowed.  

In December 2003, the appellant again submitted an application 
for VA compensation benefits, seeking service connection for 
residuals of a left leg injury.  His application is again silent 
for any mention of residuals of injuries to the cervical spine, 
shoulder, or head.  

In connection with his claim, the RO obtained VA clinical 
records, dated from February to March 2004.  In pertinent part, 
these records show that the appellant established care with VA in 
February 2004.  On his initial examination, his complaints 
included neck pain, shoulder pain, and osteoarthritis.  No other 
pertinent complaints or abnormalities were recorded, including 
complaints or abnormalities pertaining to the left leg.

In an April 2004 rating decision, the RO denied service 
connection for a left leg disability, finding that the evidence 
failed to establish a current disability of the left leg due to 
the in-service injury.  The appellant was duly notified of the 
RO's decision and his appellant rights in an April 2004 letter, 
but he did not appeal within the applicable time period.  

In October 2006, the appellant again submitted an application for 
VA compensation benefits, seeking service connection for 
residuals of a left leg injury, as well as residuals of a 
cervical spine injury and head trauma.  The appellant explained 
that he had been involved in a motorcycle accident during 
service, after which he spent one month in the hospital.  He 
indicated that since that time, he had experienced neck pain and 
shoulder pain.  

In connection with his claims, the appellant submitted statements 
from several friends and family members who indicated that the 
appellant had been involved in a motorcycle accident during 
service in which he had landed on his head and shoulder and 
severely injured his left leg.  They noted that the appellant had 
complained of pain in his leg, neck, and shoulders throughout his 
life.  

In an August 2008 statement, the appellant recalled that as a 
result of the in-service motorcycle accident, he had been thrown 
30 feet and landed on his head.  He indicated that he required 
several stitches.  He indicated that he now had difficulty 
turning his head.  The appellant also noted that his left leg had 
been severely injured in the accident.  He indicated that he 
underwent several physical therapy sessions before he could walk 
without crutches.  He indicated that since his accident, he had 
walked with a visible limp.  

In support of the appellant's claims, the RO obtained private 
clinical records dated from July 2002 to November 2005.  In 
pertinent part, these records show that in January 2003, the 
appellant reported a history of dizziness and black outs.  The 
impression was fatigue, atrial fibrillation.  In July 2003, the 
appellant complained of chronic neck pain.  It was noted that 
there was no known injury.  X-ray studies showed osteoporosis and 
degenerative changes.  In October 2003, the appellant underwent 
MRI of the cervical spine in connection with his complaints of 
severe pain and swelling in the neck for the past three to four 
years.  It was noted that the pain radiated to his shoulder.  
Again, it was noted that there was no known history of injury.  
The results of the study showed broad based posterior disc 
herniations with bony spurs at C5-6 and C6-7 causing borderline 
acquired spinal stenosis secondary to cervical spondylosis.  

At his August 2008 RO hearing, the appellant described the 
circumstances of his in-service motorcycle accident.  He 
indicated that he currently experienced headaches which he 
believed had been caused by his in-service head injury.  

Additional VA clinical records show that in May 2008, the 
appellant underwent cervical spine X-rays in connection with his 
complaints of neck pain and decreased range of motion since an 
injury 50 years prior.  The study showed generalized osteopenia, 
with narrowing of disc space heights at all levels.  The 
appellant underwent a September 2008 CT scan of the head in 
connection with his complaints of headaches for the past year.  
The results of the study showed no acute intercranial 
abnormality.  Also in September 2008, the appellant underwent X-
ray study in connection with his complaints of chronic left 
shoulder pain since a motor vehicle accident 50 years prior.  The 
impression was superior displacement of humeral head within 
glenoid fossa.  

At his March 2010 Board hearing, the appellant again related the 
circumstances of his 1957 motorcycle accident.  He indicated that 
as a result of injuries sustained in the accident, he had 
developed cervical spine, left shoulder and left leg 
disabilities.  The appellant also indicated that he had sustained 
a head injury in the motorcycle accident and now experienced 
symptoms such as balance problems and occasional headaches.  


Applicable Law

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection for certain chronic diseases, including 
arthritis, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2009).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material evidence 
is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2009).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).


Analysis

As delineated in detail above, in an April 2004 rating decision, 
the RO denied service connection for residuals of a left leg 
injury.  In its decision, the RO noted that the evidence then of 
record was entirely negative for any indication that the 
appellant had a current left leg disability.  

Although the appellant was duly notified of the RO's April 2004 
rating decision and his appellate rights in an April 2004 letter, 
he did not appeal.  He does not contend otherwise.  Thus, the 
April 2004 rating decision is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).  

In this appeal, the appellant seeks to reopen his claim of 
service connection for residuals of a left leg disability.  
Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

As it applies to this claim, received in October 2006, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2009).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the appellant or otherwise 
associated with the claims folder since the final April 2004 
rating decision.  As discussed in detail above, this evidence 
includes written statements and hearing testimony from the 
appellant to the effect that he has experienced a left leg limp 
and left leg pain since the in-service motorcycle accident.  The 
additional evidence also includes statements from the appellant's 
friends and relatives noting that the appellant complained of 
pain in his leg throughout his life.  

As noted, the appellant's claim was previously denied on the 
basis that the record contained no evidence of a current left leg 
disability.  He has now provided lay evidence of persistent or 
recurrent symptoms of a left leg disability.  In that regard, the 
appellant is competent to describe the left leg symptoms he has 
experienced since the in-service left leg injury, including pain 
and a limp.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Additionally, the credibility 
of these statements is presumed for purposes of determining 
whether new and material evidence has been submitted.  Justus, 3 
Vet. App. at 513.  

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient to 
allow the grant of the benefits sought, particularly given the 
lack of medical evidence of a current diagnosis of a left leg 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(holding that a symptom alone without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  Nonetheless, the Board finds that this evidence 
triggers VA's duty to provide a VA medical examination in 
connection with this claim.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For 
reasons explained below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits.


ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for a left leg 
disability is granted.  


REMAND

The appellant seeks service connection for a left leg disability, 
a cervical spine disability, a left shoulder disability, and 
residuals of head trauma, all of which he contends were incurred 
as a result of an April 1957 motorcycle accident.

As set forth in detail above, the record on appeal contains 
service treatment records and a line of duty determination 
confirming that the appellant was hospitalized after he was 
involved in an April 1957 motorcycle accident.  These records 
document injuries such as a superficial scalp laceration, multi-
limb abrasions, and a traumatic hematoma of the left leg.  These 
records, however, are entirely silent for any mention of a 
cervical spine disability, a left shoulder disability, or 
manifestations of a head injury, other than a superficial scalp 
laceration.  Subsequent service treatment records are similarly 
silent for any complaints or findings of a left leg disability, 
cervical spine disability, a left shoulder disability, or 
manifestations of a head injury.  Indeed, at the appellant's 
November 1957 military discharge medical examination, his head, 
neck, spine, upper and lower extremities, and musculoskeletal 
system were determined to be normal.  

In connection with his most recent claim, however, the appellant 
has recalled that the injuries he sustained in the April 1957 
motorcycle accident required additional medical treatment during 
service, which is not currently reflected in the service 
treatment records associated with the record on appeal.  For 
example, the appellant has recently recalled that he was thrown 
30 feet in the motorcycle accident, landed on his head, lost 
consciousness, and required several stitches.  He also recalled 
that his injuries required that he undergo several physical 
therapy sessions before he could walk without crutches.  The 
service medical records currently associated with the record on 
appeal contain no indication that the appellant received stitches 
or required physical therapy.  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain relevant records from a Federal department or agency, 
including records from the service department.  Indeed, VA may 
only end its efforts to obtain such records if it is concluded 
that the records sought do not exist or that further attempts to 
obtain them would be futile.  See also 38 C.F.R. § 3.159 (c)(2) 
(2009).  In view of the appellant's recollections, the Board 
finds that VA should make efforts to obtain any additional 
service treatment and personnel records in support of his claims.  

VA's duty to assist also includes obtaining a medical opinion if 
one is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

An examination or opinion is "necessary" if the evidence of 
record (A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; or has a presumptive disease 
or symptoms of such a disease manifesting during an applicable 
presumptive period; and (C) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service; but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing the four elements to consider 
in determining whether a VA medical examination must be 
provided).

In this case, the appellant's available service treatment records 
establish that in April 1957, he was hospitalized for 
approximately one month following a motorcycle accident in which 
he sustained a traumatic hematoma of the left leg, as well as a 
superficial scalp laceration, and multi-limb abrasions.  The 
appellant now recalls that he has experienced chronic left leg, 
shoulder, and neck pain since that time.  Given this evidence, 
the Board finds that an examination is necessary to determine the 
nature and etiology of any current left leg disability, left 
shoulder, and cervical spine disability.  McLendon, 20 Vet. App. 
at 83 (observing that the third prong, which requires that the 
evidence of record indicates that the claimed disability or 
symptoms may be associated with the established event, is a "low 
threshold," one which may be satisfied by credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation).  The Board notes that the appellant 
was afforded a VA medical examination in September 2009, but 
finds that the record currently on appeal does not contain 
sufficient medical evidence to make a decision on the claims.  38 
C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request complete service treatment and 
personnel records corresponding to the 
appellant's active service from June 1954 
to December 1957, to include any additional 
records pertaining to a period of 
hospitalization from April 28 to May 23, 
1957, at the 6407th USAF Hospital.  The RO 
must continue its efforts to locate such 
records until it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile.  In the event the information is 
not available, a written statement to that 
effect should be included in the record and 
any Supplemental Statement of the Case 
provided to the appellant.

2.  The appellant should then be afforded a 
VA medical examination for the purposes of 
determining the nature and etiology of any 
current left leg disability, left shoulder 
disability, and cervical spine disability.  
The claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that that any 
current left leg disability, left shoulder 
disability, or cervical spine disability 
identified on examination is causally 
related to the appellant's active service 
or any incident therein, particularly the 
April 1957 motorcycle accident.  

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the appellant's claims, 
considering all the evidence of record.  If 
the claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


